Citation Nr: 0314479	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that denied the veteran's claim for an evaluation in excess 
of 40 percent for his service connected lumbar spine 
disability.  


REMAND

In July 2002 the Board sought further development, consisting 
of a new examination, pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
development has been completed.  However, in view of the 
Federal Circuit's opinion, the case must be reviewed by the 
RO prior to Board adjudication.

The Board obtained a November 2002 examination in order to 
obtain findings needed to rate the veteran's disability.  The 
findings on that examination are unclear inasmuch as the 
examine reported that the veteran had diminished reflexes, 
and deep tendon reflexes, but concluded that there were no 
"definite neurological findings."  The examination did not 
contain all of the findings needed to evaluate the veteran's 
disability under new criteria for rating intervertebral disc 
disease.  67 Fed. Reg. 54,345-9 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

The Board also notes that the veteran apparently receives 
treatment for his lumbar spine disability at the VA Medical 
Center in Providence Rhode Island, but no clinical records 
reflecting such treatment subsequent to January 2002 are in 
the claims folder.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should obtain all clinical records 
of treatment for the veteran's lumbar spine 
disability at the VA Medical Center in 
Providence, Rhode Island from February 2002 to 
the present.  All records obtained should be 
associated with the claims folder.  

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the severity of his lumbar spine 
disability.  Send the claims folder to the 
examiner for review.  The examiner should 
state in the examination report that the 
claims folder was reviewed. 

The examiner should report the veteran's range 
of lumbar spine motion with the normal ranges 
of motion for the lumbar spine.  The examiner 
should determine whether the back disability 
is manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry 
should not be limited to muscles or nerves. 
These determinations should, if feasible, be 
expressed in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. 

In addition, the examiner should report the 
existence of any symptoms of intervertebral 
disc disease and express an opinion as to 
whether such disability is mild, moderate, 
severe, or pronounced. The examiner should 
also report whether the intervertebral disc 
disease has required periods of bed rest since 
1995, and, if so, the frequency and duration 
of such periods should be estimated.  The 
examiner should note the presence of muscle 
spasm 

Finally, the examiner should report whether 
the intervertebral disc disease causes any 
neurologic disability.  The examiner should 
note any paralysis, partial paralysis, 
neuralgia or neuritis, and express an opinion 
as to the severity of such symptoms in terms 
of being slight, moderate, moderately severe, 
or severe.  

3.  Then the RO should again adjudicate the 
veteran's claim for an increased rating for 
his lumbar spine disability with consideration 
of the rating criteria of Diagnostic Code 5293 
in effect prior to September 23, 2002and on 
and subsequent to that date.  If this benefit 
is denied the veteran and his representative 
should be provided a supplemental statement of 
the case and afforded a reasonable opportunity 
to respond.  The case should then be returned 
to this Board for further appellate 
consideration, if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



